PD-1480-15
                                                                                           COURT OF CRIMINAL APPEALS
                                                                                                           AUSTIN, TEXAS
                                                                                         Transmitted 5/16/2016 10:00:11 AM
                                                                                           Accepted 5/16/2016 10:09:13 AM
                                                                                                            ABEL ACOSTA
                                                                                                                    CLERK


                                      SHAREN WILSON
                                      Criminal District Attorney
                                           Tarrant County

                                            May 16, 2016
                                                                                           May 16, 2016
Hon. Abel Acosta, Clerk
Texas Court of Criminal Appeals
P.O. Box 12308
Capitol Station
Austin, Texas 78711

Re:   Cameron Byram v. The State of Texas
      No. PD-1480-15

Dear Mr. Acosta:

      Pursuant to your office's notice dated May 10, 2016, I understand that
submission of the referenced cause has been set for Wednesday, June 8, 2016,
at 9:00 a.m. Please accept this letter as formal notice that the State intends to
present oral argument in this cause.

      Thank you for your assistance in this matter.

                                                     Sincerely,

                                                     /s/ Steven W. Conder_______
                                                     STEVEN W. CONDER
                                                     Assistant Criminal District Attorney
                                                     State Bar No. 04656510
                                                     (817) 884-1687
                                                     FAX (817) 884-1672
                                                     CCAappellatealerts@tarrantcountytx.gov

cc:   Hon. Richard A. Henderson
      100 Throckmorton, Suite 540
      Fort Worth, Texas 76102


                   401 West Belknap     •   Fort Worth, Texas 76196   •   817.884.1400